Title: To George Washington from Benjamin Harrison, 8 February 1785
From: Harrison, Benjamin
To: Washington, George



My Dear Sir
Berkley [Charles City County, Va.]Feby 8th 1785

Your esteem’d favor of the 22d of last month reached me but a few days ago. Letters by post are some time geting to me, owing to the distance I am from the post road.
I was fully aware of the difficulties the compliment made you by the assembly would lay you under, and assure you that the love and friendship I entertain for you, my earnest wishes that you might still support that noble disinterestedness of character that has hitherto mark’d all your steps and actions, and a perfect knowlege of the delicacy of your feelings, gave me a full share of perplexities on the occasion. If you were without enemies, or the eye of melevolence was not intently fixed on all your actions, I should not see the least impropriety in your accepting a present from your greatful country, particularly as every care has been taken in the preamble to the grant, to guard against the most distant appearance of its being a gratuity for the important services you have render’d America, and to fix it to the true objects of the Acts, the great and real advantages that will derive to the country from the extention of its navigation, the parent of which you have been, and to whom alone they owe their existence, or will probably owe their completion. But on the other hand when I view mankind, their

pronen[e]ss to put the worst construction on every action of those of exalted character, and the triumph it will give your enemies, to have an apparent th’o false opportunity to attempt the lessening your reputation, I am at a loss what advice to give, and shall therefore leave the determination to your own far better judgment.
As to your fears of appearing ostentatious by a refusal, I think they are altogether groundless, your countrymen have too high an opinion of your discernment not to acquiesce in your determination but more especially in points where reputation is the stake. Their motives for what they have done were of the purest kind, they saw with concern the sacrafises you had made for their benefit, by a total neglect of your domestic affairs, and they have been earnestly seeking an opportunity to show their gratitude and love for you; they thought one presented itself that was out of the reach of detraction, and therefore embraced it with one voice, and as far as I could see with one mind, and I am certain would sensibly feel any slur cast on your reputation, with these sentiments th’o they will feel unhappy that they cannot be gratified in their wishes, yet they will not take amiss a refusal dictated by motives that have hitherto done you so much honor.
I am happy to find that th’o you have not taken your final resolution with respect to the compliment, that you will still forward the schemes, as the works under your patronage and protection will advance more rapidly than they would otherwise do, and the subscription probably be fill’d, as I fear would not be the case, if advantage is not taken of the ardour of the present moment.
I am extremely oblig’d to my good friends at mount Vernon for their kind inquirey after the health of Mrs Harrison, who is geting better th’o slowly. I have hopes and indeed expect she will mend faster when the weather will permit her to use excercise, which seems to be her only remedy She and the girls join me in the most friendly and affect. compliments to you and the Ladies. I am my dear Sir with sentiments of the most perfect esteem and regard, your most obidient Humble Servant

Benj. Harrison

